



COURT OF APPEAL FOR ONTARIO

CITATION: Paccar Leasing Company Limited v. Sevco
    Corporation,

2017 ONCA 503

DATE: 20170615

DOCKET: C62271

Simmons, Lauwers and Hourigan JJ.A.

BETWEEN

Paccar Leasing Company Limited

Respondent

and

Sevco
    Corporation, Kardel Inc., Elize Blouin aka Elizabeth Blouin,

Susan Blouin, Susan
    Hebert, Gregory Blouin and Gregory Hebert

Appellants

Glenn P. Bogue, for the appellants

Sally Lee, for the respondent

Heard: February 10, 2017

On appeal from the order of Justice D.A. Wilson of the
    Superior Court of Justice, dated June 8, 2016.

APPEAL BOOK ENDORSEMENT

[1]

We see no basis on which to interfere with the motion judges decision
    to strike the appellants statement of defence.

[2]

The motion to strike was adjourned to June 7, 2016 to permit the
    appellants to pay a long outstanding costs award or file evidence to support
    their claim of impecuniosity.  The appellants did neither.

[3]

Although the appellants do have a pending motion to strike them as
    defendants, there was no evidence before the motion judge to support their
    assertions.  Nor is there any such evidence before us.

[4]

Costs of the appeal to the responding parties fixed in the agreed upon
    amount of $4,000.00 inclusive of disbursements and applicable taxes.


